Citation Nr: 1416307	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee (referred to as a right knee disability). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1968 and from November 1973 to December 1978. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a May 2011 Travel Board hearing before the Veterans Law Judge F. Flowers.  A complete transcript of the hearing is of record.   This Veterans Law Judge (VLJ) has since retired.  In January 2014, the Board sent the Veteran a letter informing him of the VLJ's retirement, and asking the Veteran if he wished to attend another hearing before a VLJ, who would render a determination in his case.  The VA gave the Veteran 30 days from the notice date to declare whether he wanted another hearing.  The Veteran did not respond within the allotted time.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

The undersigned has reviewed the transcript. 

Post-hearing, VLJ Flowers remanded the claim to the Agency of Original Jurisdiction to (1) obtain a medical release from the Veteran regarding claimed treatment between 1970 and 1975; (2) obtain updated VA treatment records; and (3) to schedule a VA examination of the Veteran's right knee with a medical opinion of nexus.   The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Board notes that the RO/AMC sent a notice to the Veteran requesting medical authorization and clarification regarding his claimed treatment in the 1970s.  The Veteran did not respond to this request and the notice was not returned as undeliverable.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran has a current right knee disability. 

2.  Although the Veteran sustained injury to this knee during service, there is no evidence linking the in service injury to his present condition. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease. 

Under an alternative theory, the veteran can establish service connection for a disability if he has certain chronic diseases, such as arthritis, that are (1) either shown in service or may be presumed to have incurred in or aggravated by service if the disease manifests to a compensable degree within one year of discharge, and (2) there is evidence of subsequent manifestations of the same chronic disease or injury at any later date, however remote, absent clearly attributable intercurrent causes.  See 38 U.S.C.A. 1101, 1112, 1131; 38 C.F.R. 3.303(b), 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By treating all subsequent manifestations as service connected, the veteran is relieved of meeting the nexus requirement found in the general standard.  In order to be afforded this relaxed standard, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran asserts entitlement to service connection for a right knee disability.  He asserts that his current right knee disability stems from two incidents in service.  He alleges the first incident occurred in 1968 when he twisted his knee, and the second incident occurred in 1972 when he fell on a ship causing further injury to his right knee.  While the Board finds a current right knee disability, and an in-service injury to the right knee,  the preponderance of evidence is against a finding of service connection under direct or presumptive theories of service connection.  

VA treatment records support a current right knee disability.  X-rays taken of the Veteran's right knee in May 2009 revealed severe osteoarthritic changes in the right knee.  Based on these x-rays, the Veteran's orthopedic specialist diagnosed the Veteran with osteoarthritis of the right knee.  

The evidence of record fails to show an injury or active arthritis that could be associated with his current disability during service or within one year from service separation.  In service, the Veteran sprained his right knee in March 1968.  The Veteran reported that pain associated with this incident resolved soon after the incident.  Since that incident, the record is silent as to the 1972 injury claimed by the Veteran as well as any additional complaints of right knee pain until more than 30 years after separation in February 2009.  The Board finds the significant time gap between the Veteran's service separation and his first post-service complaints of right knee pain casts doubt on the Veteran's statements.   

Without a showing of active arthritis in service or occurring within one year from separation, the Board must turn to the dispositive element of nexus.  In evaluating nexus, the Board reviewed the Veteran's lay statements of chronic right knee pain for 30-plus years post-service in the context of two VA orthopedic examinations reports prepared in November 2010 and September 2013, which both provided negative nexus opinions.  

The November 2010 VA examiner opined that the Veteran's current degenerative joint disease is less than likely as not related to his history of mild knee sprains in service, and found that the current disability is more likely related to a normal aging process.  

The September 2013 examination conducted as part of the Board's remand found that the Veteran's current right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale for this negative opinion was that the 1968 injury was acute and resolved in service, the Veteran's statements indicated that he was able to function and did not miss any time from his duties after the incident, and his separation examination revealed no issues with his knees.  All factors which weigh against a finding of nexus.  The examiner further expounded that the Veteran's morbid obesity as well as age are factors resulting in the right knee disability.   The Board finds no evidence to contradict the findings from these orthopedic specialists who each evaluated the Veteran's disability, reviewed the medical evidence of record, and who personally evaluated the Veteran's condition through the use of physical examination and diagnostic tests. 

In addition to the two negative nexus statements, the Board considered the length of time between the Veteran's service separation, which was close in time to the accident, to the post-service complaints of knee pain as a factor weighing against the Veteran's service connection claim.   More than 30 years passed between the Veteran's 1968 injury and when he first complained of right knee pain post-service to medical professionals in February 2009 during an evaluation for peripheral neuropathy.   He did not mention any knee pain or other issues associated with the knee at his separation examination in 1978.  Even though the Veteran states he always had pain and self-medicated with over-the counter medications, the time gap casts some doubt on his claims.  

Furthermore, the Veteran's own orthopedic surgeon casts doubt on the Veteran's allegations based on the time gap.  During an October 2009 consultation, the Veteran claimed that his current right knee disability was related to the 1968 injury.  He brought in those records for the doctor to review.  The doctor indicated doubt in the Veteran's allegations based on his notations of record.  The doctor noted that the Veteran did not complain of pain on discharge and first complained about knee pain within the prior year, providing evidence against the claim of high probative weight. 

In November 2009 Notice of Disagreement, the Veteran said he did not separate from service until February 2009, time spent in the Reserves.  

The Veteran served on active duty from March 1964 to December 1968 and from November 1973 to December 1978. 

It is important for the Veteran to understand that time spend in the Reserves, while important, would only be important for this claim if the Veteran contends that during his Reserves service (the weekend training, etc.) he injured his knee.  He did not. 

Despite the Veteran's statements, the record is still devoid of evidence of any complaints of pain over a 30-plus year period.  

In conclusion, the Board finds that the preponderance of the evidence weighs against a finding of service connection.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board will next consider whether the VA met its duties to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's Duties to notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran notices in June 2009 and August 2009 containing information pertinent to the Veteran's service connection claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent service treatment records, post-service medical records, and multiple VA examination reports.  The Veteran has not indicated that there is any outstanding relevant evidence with regard to his claims.  With respect to the VA examinations, the Board finds that the Veteran was provided thorough VA examinations on November 2010 and September 2013, which are considered adequate for evaluating the Veteran's service connection claims.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board recognizes that significant time has elapsed since the Veteran's initial claim.  However, the Veteran has not indicted any additional development is warranted in furtherance of his claim.   

ORDER

Service connection for a right knee disability is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


